         Case 1:08-cv-02245-TJK Document 105 Filed 08/03/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
OLIVIA PESCATORE, et al.,           )
                                    )
            Plaintiffs,             )
                                    )
      v.                            )    Civil Action No. 08-2245 (TJK)
                                    )
JUVENAL OVIDIO RICARDO              )
PALMERA PINEDA, et al.,             )
                                    )
            Defendants.             )
____________________________________)

                                        Joint Status Report

       Pursuant to the Court’s order on February 4, 2020, the parties hereby report as follows.

As noted in previous Joint Status Reports, on April 30, 2020, the U.S. District Court for the

Southern District of Florida entered two Orders Adopting Report and Recommendation

addressing a number of the parties’ pending motions. See Stansell v. Revolutionary Armed

Forces of Columbia, Case No. 1:19-cv-20896-RNS (S.D. Fla. ECF Nos. 339 & 340). On May 6,

2020, Samark Jose López Bello and Yakima Trading Corp. (“López Bello”) filed a notice of

appeal of these orders. On July 28, 2020, López Bello filed an amended notice of appeal to

address additional court orders that are related to the proceedings in Florida. Because the appeal

is still an open unresolved matter, and there are still other open resolved matters, the parties

hereby request this Court continue its stay.
         Case 1:08-cv-02245-TJK Document 105 Filed 08/03/20 Page 2 of 2




Respectfully submitted,                          Date: August 3, 2020

 /s/ Nathaniel A. Tarnor                            /s/ Matthew D. Osnos, Esquire
 (D.C. Bar No. 985457)                              U.S. District Court Bar No. 371930
 Hagens Berman Sobol Shapiro, LLP                   O’Malley, Miles, Nylen & Gilmore, P.A.
 555 Fifth Avenue, Suite 1700                       7850 Walker Dr., Ste. 310
 New York, NY 10017                                 Greenbelt, MD 20770
 Telephone: (646) 543-4992                          301-572-3238
 Email: NathanT@hbsslaw.com                         mosnos@omng.com
 Counsel for the Pescatore Plaintiffs               Attorneys for Samark Jose López Bello and
                                                    Yakima Trading Corp.



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 3, 2020, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system. I further certify that I served the foregoing

document by electronic mail to the following persons:


OFFICE OF FOREIGN ASSETS CONTROL
U.S. Department of the Treasury
1500 Pennsylvania Ave. NW
Washington D.C. 20220
[by email service directly to OFAC counsel in compliance with 31 C.F.R. § 501.605]

                                                             /s/ Nathaniel A. Tarnor
                                                             (D.C. Bar No. 985457)
                                                             Hagens Berman Sobol Shapiro, LLP
                                                             555 Fifth Avenue, Suite 1700
                                                             New York, NY 10017
                                                             Telephone: (646) 543-4992
                                                             Email: NathanT@hbsslaw.com

                                                             Counsel for the Pescatore Plaintiffs




                                                2
